Appellate Case: 22-8034     Document: 010110780282         Date Filed: 12/12/2022     Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                           December 12, 2022
                          _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
 CLINTON RAY WOODS,

       Petitioner - Appellant,

 v.                                                            No. 22-8034
                                                     (D.C. No. 2:19-CV-00094-SWS)
 BRIDGET HILL, in her official capacity as                      (D. Wyo.)
 Wyoming Attorney General,

       Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before HARTZ, BALDOCK, and McHUGH, Circuit Judges.
                   _________________________________

        Clinton Ray Woods, a Wyoming state prisoner proceeding pro se, seeks a

 certificate of appealability (COA) to appeal the denial of his application under 28 U.S.C.

 § 2254 by the United States District Court for the District of Wyoming. See 28 U.S.C.

 § 2253(c)(1)(A) (COA required to appeal denial of § 2254 application). We deny his

 application for a COA and dismiss the appeal.




        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-8034       Document: 010110780282          Date Filed: 12/12/2022      Page: 2



           I.    BACKGROUND

           In July 2016 a Wyoming state-court jury convicted Mr. Woods on four counts of

 sexual abuse of a minor arising out of his sexual assault of D.O., the 14-year-old daughter

 of his girlfriend, Angel King. His appeal and postconviction proceedings brought no

 relief.

           Then in May 2019 Mr. Woods filed a counseled § 2254 application arguing

 ineffective assistance of trial counsel, ineffective assistance of appellate counsel, and

 actual innocence. The district court stayed Mr. Woods’s case pending his pro se pursuit

 of additional state-court remedies, but those efforts were unsuccessful. In May 2021 Mr.

 Woods returned to federal court and filed a counseled brief in support of his original

 application. In May 2022 the district court denied Mr. Woods’s request for an evidentiary

 hearing, granted summary judgment to the state on those claims previously submitted to

 the Wyoming Supreme Court, dismissed the remainder of the claims, and denied Mr.

 Woods a COA.

           II.   ANALYSIS

           A COA issues “only if the applicant has made a substantial showing of the denial

 of a constitutional right.” 28 U.S.C. § 2253(c)(2). Where a district court dismisses an

 applicant’s constitutional claims on procedural grounds without reaching the merits, the

 applicant must show, “at least, that jurists of reason would find it debatable whether the

 petition states a valid claim of the denial of a constitutional right and that jurists of reason




                                                2
Appellate Case: 22-8034      Document: 010110780282           Date Filed: 12/12/2022      Page: 3



 would find it debatable whether the district court was correct in its procedural ruling.”

 Slack v. McDaniel, 529 U.S. 473, 484 (2000).

        Mr. Woods seeks a COA to appeal the district court’s decision, arguing that the

 district court erred in (1) dismissing those claims that were raised for the first time in Mr.

 Woods’s 2021 brief in support (that is, not presented in the 2019 § 2254 application

 itself), and (2) concluding that his trial counsel did not provide ineffective assistance by

 failing to investigate and call five experts as witnesses and that appellate counsel did not

 provide ineffective assistance by failing to raise claims of ineffective assistance of trial

 counsel.1 We conclude that he is not entitled to a COA on either ground.

               a. Claims raised in brief

        Mr. Woods argues that the district court erred in dismissing those claims presented

 for the first time in his district-court brief in support of his § 2254 application. After the

 state challenged these claims as untimely, Mr. Woods withdrew some of them and argued

 that the district court should consider the remainder on the merits because they “related

 back” to his original § 2254 application. The district court ruled that the relation-back

 doctrine did not apply because Mr. Woods had never moved to amend his § 2254

 application. It therefore dismissed the claims.

        1
          Mr. Woods’s Statement of the Issues in his opening brief lists eight issues, but he
 develops arguments only for two issues. The other issues are therefore not preserved for
 appeal. See United States v. Cooper, 654 F.3d 1104, 1128 (10th Cir. 2011) (“It is well-
 settled that arguments inadequately briefed in the opening brief are waived.” (internal
 quotation marks and original alteration omitted)); United States v. Pinson, 584 F.3d 972,
 975 (10th Cir. 2009) (where appellant “appears pro se, we must construe his arguments
 liberally; this rule of liberal construction stops, however, at the point at which we begin
 to serve as his advocate”).
                                                 3
Appellate Case: 22-8034      Document: 010110780282           Date Filed: 12/12/2022       Page: 4



        No reasonable jurist could debate the authority of the district court to dismiss the

 claims. It had no obligation to consider claims that were in neither the § 2254 application

 nor an amendment to the application. This is particularly so when Mr. Woods had

 counsel both to file the petition and to file the district-court brief. See Milton v. Miller,

 812 F.3d 1252, 1265 (10th Cir. 2016) (“Ordinarily, to present his new claims on the

 merits, Milton would have to amend his habeas petition”); Robinson v. Wade, 686 F.2d

 298, 304 (5th Cir. 1982) (“In habeas corpus proceedings, as in other civil proceedings,

 claims can be added after filing of the pleadings only by amendment”); cf. Woods v.

 Carey, 525 F.3d 886, 890 (9th Cir. 2008) (Ninth Circuit decision requiring district court

 to construe a second habeas petition filed while an earlier-filed petition is still pending as

 a motion to amend the pending pleading applies only to pro se petitioners because if the

 petitioner “had the benefit of counsel . . . that counsel certainly would have filed the

 [new] claims as an amendment to the [original] petition.”).

               b. Expert-witness claims

        Mr. Woods also argues that trial counsel was ineffective for failing to investigate

 and then to interview or call as witnesses (1) DNA expert Michelle Martin, (2) serologist

 Kimberly Ley, (3) Krista Lewis, the sexual assault nurse examiner (SANE) who

 examined D.O., (4) forensic psychologist Dr. Chuck Denison, and (5) polygraph

 examiner Gary Somerville. Mr. Woods also argues that appellate counsel was deficient

 for failing to raise these issues on appeal.




                                                4
Appellate Case: 22-8034     Document: 010110780282          Date Filed: 12/12/2022        Page: 5



        Several of these claims were not adequately preserved for our review. Mr. Woods

 raised his trial-counsel ineffectiveness claims as to three proposed witnesses—(1)

 serologist Kimberly Ley, (2) SANE examiner Krista Lewis, and (3) forensic psychologist

 Dr. Chuck Denison—for the first time in the district-court brief in support. For the

 reasons stated above, these claims were properly dismissed. The same is true for Mr.

 Woods’s claims that appellate counsel was ineffective for failing to raise those issues on

 appeal, but only as to Ley and Denison; he properly argued the appellate ineffectiveness

 subclaim as to Krista Lewis. The only preserved claims, and therefore the only claims we

 consider, are Mr. Woods’s arguments as to DNA expert Michelle Martin, polygraph

 examiner Gary Somerville, and—with reference only to appellate counsel’s

 performance—SANE examiner Krista Lewis. We note that even if these claims were

 preserved in federal district court, there is a substantial question whether they were

 exhausted in state court. But we can readily dispose of the claims on the merits and, for

 the sake of simplicity, choose to do so. See 28 U.S.C. § 2254(b)(2) (“An application for a

 writ of habeas corpus may be denied on the merits, notwithstanding the failure of the

 applicant to exhaust the remedies available in the courts of the State.”).

        To establish a claim of ineffective assistance of counsel, Mr. Woods must satisfy

 the two prongs of the test set forth in Strickland v. Washington, 466 U.S. 668 (1984),

 showing both (1) the objective unreasonableness of his attorney’s representation, and (2)

 resulting prejudice to Mr. Woods—that is, that there is a reasonable probability the

 outcome of the proceeding (the trial or the appeal) would have been different but for


                                               5
Appellate Case: 22-8034      Document: 010110780282          Date Filed: 12/12/2022       Page: 6



 counsel’s errors, see id. at 687, 694. When reviewing a claim of ineffective assistance of

 appellate counsel based on failure to raise a claim of ineffective assistance of trial

 counsel, we may consider the merits of the trial-counsel-ineffectiveness claim; if that

 claim had no merit, then appellate counsel was not ineffective for failing to raise it. See

 Cargle v. Mullin, 317 F.3d 1196, 1202 (10th Cir. 2003). We therefore begin by

 examining whether trial counsel was ineffective with respect to the three experts.

        Mr. Woods contends that he passed a polygraph examination administered by

 Gary Somerville. Perhaps evidence of that examination would have been persuasive to

 the jury, but it is highly unlikely that the jury would ever have learned of it. Under

 Wyoming law, polygraph testimony is inadmissible absent a stipulation by the parties.

 See Schmunk v. State, 714 P.2d 724, 731 (Wyo. 1986). Mr. Woods has not suggested any

 reason why the prosecution would have stipulated to the admission of the examination.

 Trial counsel cannot have been ineffective for failing to call Somerville as a witness

 when, as a matter of law, the substance of his proffered testimony was not admissible.

 See Parker v. Scott, 394 F.3d 1302, 1323 (10th Cir. 2005).

        As for SANE examiner Krista Lewis, Mr. Woods claims that her testimony would

 have impeached a pretrial statement by D.O. that he had anally penetrated her less than

 72 hours before the SANE examination. Lewis would have testified that her examination

 of D.O. revealed no indication of vaginal or anal trauma. But at trial D.O. retracted her

 claim of anal penetration. Lewis’s testimony would have added little or nothing and could

 hardly have affected the verdict.


                                               6
Appellate Case: 22-8034     Document: 010110780282         Date Filed: 12/12/2022     Page: 7



        Finally, DNA expert Michelle Martin would have testified that, although several

 items retrieved from D.O.’s home (including her mattress, underwear, and socks)

 contained traces of male DNA, testing determined that the DNA did not belong to Mr.

 Woods. This testimony, Mr. Woods argues, would have discredited D.O.’s testimony that

 she and Mr. Woods had sexual intercourse on her bed. And the presence of an unknown

 male’s DNA on D.O.’s possessions, Mr. Woods argues, supports his claims of innocence

 while also discrediting D.O.’s statement to investigators that Mr. Woods had been her

 only sexual partner. But the jury knew that there was no physical evidence to support

 D.O.’s accusations against Mr. Woods, and at trial she admitted that she had engaged in

 intercourse with her boyfriend. Again, there is not a reasonable probability that testimony

 by Martin would have resulted in an acquittal.

        We therefore conclude that Mr. Woods is not entitled to relief on his ineffective-

 assistance claims.2

        III.   CONCLUSION

        No reasonable jurist could debate the district-court dismissal of Mr. Woods’s




        2
          We note that Mr. Woods has also raised a claim of actual innocence. But that
 claim is relevant only as a mechanism to overcome the procedural bar from failure to
 exhaust the ineffective-assistance claims in state court. Since we have addressed the
 merits of the ineffective-assistance claims, the actual-innocence claim need not be
 considered.
                                               7
Appellate Case: 22-8034   Document: 010110780282       Date Filed: 12/12/2022    Page: 8



 claims challenged in this court. We therefore DENY his request for a COA and dismiss

 this appeal.

                                               Entered for the Court


                                               Harris L Hartz
                                               Circuit Judge




                                           8